DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 6 and 15 are objected to because of the following informalities:  

In claim 6, line 19, “a portion of the differential case” should be --the portion of the differential case--, since the portion of the differential case positioned between the first planetary reduction gear and the second planetary reduction gear was claimed in lines 16-17 of the claim.
In claim 6, line 22 (second to last line), “a first bearing” should be --the first bearing-- since the first bearing interposed between the portion of the differential case and the case member was claimed in lines 17-18 of the claim.
In the last line of claim 15, “deferential” should be --differential--.

Appropriate correction is required.


Allowable Subject Matter

Claims 1-3 and 5-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

No reference nor combination of references was found which teaches a power transmission device including a motor, a first planetary reduction gear, a second planetary reduction gear, a differential gear, a drive shaft penetrating a rotor of the motor and a sun gear of each of the planetary reduction gears, a case member in which the planetary reduction gears and differential are arranged, and a first bearing interposed between a portion of the case member and a portion of a differential case positioned between the first planetary reduction gear and the second planetary reduction gear, wherein the first bearing overlaps an engagement portion between an output element of the first planetary reduction gear and an input element of the second planetary reduction gear in a radial direction, with the engagement portion being inside the first bearing, as required by claim 1.
No reference nor combination of references was found which teaches a power transmission device including a motor, a first planetary reduction gear, a second planetary reduction gear, a differential gear, a drive shaft penetrating a rotor of the motor and a sun gear of each of the planetary reduction gears, a case member in which the planetary reduction gears and differential are arranged, and a first bearing interposed between a portion of the case member and a portion of a differential case positioned between the first planetary reduction gear and the second planetary reduction gear, wherein the portion of the differential case is supported with the first bearing by the case member at an outer circumference side of the ring gear of the first planetary reduction gear, as required by claim 6.
Claims 10 and 15, previously indicated as including allowable subject matter, have been properly rewritten in independent form.

Conclusion

This application is in condition for allowance except for the following formal matters: 
Please see the objections to the claims detailed above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659